EXHIBIT 10.1




Summary of Non-Employee Director Compensation Arrangements




(Effective October 27, 2006)




Cash Compensation:

 

Annual Retainer (1)

$60,000

Board Meeting Fee

$3,000

Committee Meeting Fee

$2,000

Audit Committee Chairperson Meeting Fee

$4,000

Other Committee Chairperson Meeting Fee

$3,000

Equity Compensation:

 

Annual Automatic Non-discretionary Grant of Stock Options

200 shares multiplied by the number of years of service or fraction thereof (2)







(1)  All retainer and meeting fees are payable quarterly.




(2)  The amount of shares increases to 500 multiplied by the number of years of
service or fraction thereof, if the following two financial conditions are met
for the fiscal year ended immediately prior to the grant:




·

Molex’s net profits (after taxes) are at least 10% of the net sales revenues;
and

·

Molex’s net sales revenue increased at least 1.5 times the “Worldwide Growth” of
the general connector market as compared to the previous year’s net sales
revenue.  For purposes of determining the Worldwide Growth, the Compensation
Committee chooses one or more outside independent sources.




Notwithstanding the foregoing, the number of shares subject to the annual option
given to each non-employee director cannot exceed 3,000 shares or an amount
whose fair market value on the date of grant is greater than $100,000.






